Citation Nr: 0310384	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 2, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from February 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied an effective date earlier 
than March 2, 1994, for the grant of service connection for 
PTSD.  

In October 1997, the veteran submitted a notice of 
disagreement (NOD), clearly stating that he was seeking an 
earlier effective date for the grant of service connection 
for PTSD.  In response, the RO in December 1997 incorrectly 
issued a Statement of the Case (SOC) regarding entitlement to 
an earlier effective date for an increased rating for PTSD.  
The veteran thereafter submitted a substantive appeal in 
January 1998.  In July 2002, the RO correctly issued a 
Supplemental Statement of the Case (SSOC) addressing the 
issue of an earlier effective date for the grant of service 
connection for PTSD.    


FINDINGS OF FACT

1.  PTSD was added as a diagnostic entity to the Rating 
Schedule for Mental Disorders on April 11, 1980.

2.  On March 3, 1994, the RO first received correspondence in 
which the veteran initiated a claim of service connection for 
PTSD.  Treatment records were received showing a diagnosis of 
PTSD on March 2, 1994, and this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection for PTSD.

3.  In an October 1998 medical opinion, a VA examiner opined 
that the veteran's schizophrenia diagnosed in 1974 would have 
been diagnosed as PTSD today.

4.  The RO was not in possession of any communication prior 
to March 2, 1994, that can reasonably be construed as a claim 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 2, 
1993, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400, 3.114(a) (2002); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records dated from February 1970 to April 
1973 show no complaints of or treatment for a psychiatric 
disorder.  Entrance and separation psychiatric examinations 
were normal.  The veteran's service personnel records 
disclose that he was awarded the Combat Infantryman Badge.  

In November 1974, the veteran filed a claim for disability 
compensation benefits for a nervous disorder, with an 
indication that he may have been treated for the disorder in 
1972.  

From December 1974 to February 1975, the veteran was 
hospitalized at VA for conversion with depression and latent 
schizophrenia.  

At VA examination in April 1975, it was noted that the 
veteran was taking Mellaril in order to treat what had been 
previously diagnosed as a chronic nervous disorder.  

In a July 1975 rating decision, the RO denied service 
connection for a nervous disorder because there was no 
evidence of psychiatric disorder in service or within one 
year following service separation.  The veteran appealed the 
decision to the Board.  

Lay statements received in October 1975 revealed that the 
veteran's behavior was normal prior to service and that he 
was very nervous after returning from the military.  

In a lay statement received in April 1976, the veteran's 
employer indicated that he had worked for him the past 
several seasons and that during that time, he appeared to be 
experiencing a nervous disorder.  

Based on the above evidence, the Board in November 1976 
denied entitlement to service connection for a chronic 
nervous disorder.  The Board ultimately found that the 
service medical records were devoid of complaints or findings 
of a nervous disorder; that at the time of separation, a 
psychiatric examination was normal; and that the first 
diagnosis of a chronic nervous disorder was approximately 20 
months after service separation.  The Board concluded that 
the veteran's chronic nervous disorder was not incurred or 
aggravated in service.  

In a lay statement received in February 1977, from a friend, 
it was noted that the veteran acted differently since 
arriving home from service.  He exhibited anger, and he did 
not like loud noise or war pictures.  He kicked things like 
light bulbs and doors.  

In April 1977, the veteran indicated that he was hospitalized 
in service for his nerves while in Vietnam at Camp Evans.  He 
asked the RO to obtain these records.

In response, the RO in April 1977, wrote a letter to the 
veteran and stated that filing an application did not serve 
to reopen his claim, and that he had been notified that his 
nervous condition was not incurred in or aggravated by 
service.  The RO informed the veteran that he needed to 
submit new and material evidence to reopen his claim for 
service connection for a nervous condition.  

In June 1977, a second lay statement was received from the 
veteran's employer.  He again indicated that the veteran 
appeared to be experiencing a nervous disorder.  The employer 
described the veteran as being "edgy."  

In June 1977, a second lay statement was received from the 
veteran's friend, who again described the veteran's behavior 
since service separation as being violent, moody and 
depressed.  

In a confirmed rating decision dated in August 1977, the RO 
determined that new and material evidence had not been 
furnished, and that there was no basis for reconsideration of 
service connection for schizophrenia.  By letter dated in 
August 1977, the RO notified the veteran of the same.  The 
veteran did not appeal this decision within one year, and it 
became final.  

The next correspondence or evidence received from the veteran 
regarding a psychiatric claim was received nine years later, 
in April 1986, when he requested that his claim for service 
connection for a nervous condition be reopened.  In support 
of this and other claims, he submitted copies of his service 
medical records.  The records were referable only to physical 
ailments, and not to psychiatric treatment in service.  

In an April 1986 rating decision, denial of service 
connection for a chronic nervous condition was confirmed, as 
no new and material evidence had been presented to reopen the 
claim.  The veteran was notified of the decision in May 1986.  
He did not appeal this decision within one year, and it 
became final. 

Nearly seven years later, on March 2, 1994, VA treatment 
records show that the veteran underwent an initial assessment 
for psychiatric treatment purposes.  The diagnosis was PTSD.  

On March 3, 1994, the veteran submitted a statement saying 
that he wished to claim service connection for PTSD, and that 
he was currently being treated for the disorder.  VA records 
showing treatment from March 1994 to September 1994 were 
associated with the record.  The veteran also provided a 
description of his in-service stressors.  

At VA examination in September 1994, the diagnosis was PTSD, 
chronic, delayed, with exacerbation.  

In an April 1995 rating decision, the RO granted service 
connection for PTSD and assigned an initial rating of 10 
percent, effective March 2, 1994.  The veteran was notified 
of the decision in April 1995.  

In February 1997, the veteran asked that the RO reconsider 
the effective date for service connection for PTSD.  

In August 1997, the RO denied entitlement to an effective 
date earlier than March 2, 1994, for the grant of service 
connection for PTSD.  

In September 1997, the veteran again asked the RO to consider 
an earlier effective date.  He submitted a copy of the July 
1975 rating decision, which denied service connection for a 
nervous disorder, as indication that he wanted an effective 
date of July 1975 for the grant of service connection for 
PTSD.  

At VA evaluation in October 1998, an examiner indicated that 
the veteran had a history of being hospitalized for 
psychiatric reasons in 1974 and 1975, with a diagnosis of 
latent schizophrenia.  The examiner stated that, "at that 
time, PTSD was not yet an official DSM diagnosis, and 
individuals who would now be diagnosed with PTSD frequently 
were misdiagnosed as schizophrenics."  It was stated that 
the symptoms that the veteran reported at that time were more 
consistent with what we now see as PTSD than with a formal 
thought disorder.  

The examiner described the veteran's current symptomatology 
in detail, and then noted that the veteran said he was first 
aware of the PTSD symptoms when he left the military, and the 
symptoms had been present since that time.  The veteran 
expressed that he had been seriously impaired in almost all 
areas of his life due to the chronic PTSD symptoms.  


II.  Legal Analysis

A.  Duty to Assist-VCAA

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 2002 rating decision and SSOC, and the January 2003 
SSOC, the RO provided the veteran and his representative with 
the applicable law and regulations and informed him of the 
type of information and evidence necessary to substantiate 
his claim, and of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therein, the RO provided the veteran with the new codified 
VCAA regulations, under 38 C.F.R. § 3.159, and explained the 
types of medical and lay evidence needed to evaluate the 
veteran's claim.  He was advised that he could submit private 
evidence or identify providers and authorize release of the 
records directly to VA.  The Board finds that the RO's 
actions are sufficient to satisfy the VCAA's notice 
requirements.  

With respect to the duty to assist, the RO secured all 
relevant records.  As there is no other allegation or 
indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist is met.  38 
U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


B.  Effective Date

Essentially, the veteran contends that he is entitled to an 
effective date for service connection for PTSD back to the 
time of his discharge from service or the time of his 
original claim for service connection for a psychiatric 
disorder was made in 1974.  The basic argument being that his 
symptomatology has been present since that time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim for service 
connection will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2002) (emphasis added).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2002).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2002).  

The provisions of 38 C.F.R. § 3.114 (2002) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2002).

Specifically, for PTSD service connection claims, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

Service connection for PTSD was eventually granted with an 
effective date of March 2, 1994, based on VA's receipt of the 
veteran's claim for service connection for PTSD, received on 
March 3, 1994, and VA treatment records showing a diagnosis 
of PTSD on March 2, 1994.  Although service connection for a 
psychiatric disorder in general had been finally denied in 
the past, new and material evidence was not required to 
establish service connection for PTSD.  The claim for service 
connection for PTSD involves a separate and distinct claim 
that is not inextricably intertwined with the claim for 
service connection claim for a psychiatric disorder in 
general.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), rev'g 5 Vet. App. 549 (1993).

The veteran did not file a claim for service connection for 
PTSD prior to March  1994.  He argues, however, that his 
psychiatric symptoms dating back to 1974 have always 
represented PTSD.  PTSD was not medically recognized at the 
time of the claims made by the veteran in the 1970s.  With 
respect to VAOPGCPREC 26-97, the veteran did meet all of the 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD.  Although there was no medical 
evidence of PTSD at that time, a VA examiner in 1998 
indicated that PTSD was not an official diagnosis in 1974 and 
that the veteran was misdiagnosed as a schizophrenic, 
although his symptoms were more consistent with PTSD.  As 
noted above, he is a veteran of combat.  

Accordingly, because the veteran's claim in March 1994 was 
reviewed at his request more than one year after the 
effective date of the VA issue, i.e., April 11, 1980, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request, that is, as of March 2, 
1993.  38 C.F.R. § 3.114(a) (2002).

An effective date prior in 1974 as requested by the veteran 
is not warranted.  As noted above, where compensation is 
awarded or increased pursuant to a liberalizing law, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue, 
i.e., April 11, 1980.  Moreover, the veteran did not submit a 
claim for service connection for PTSD to the RO prior to 
March 1994.  38 C.F.R. § 3.400(b)(2)(i) (2002).




ORDER

An effective of March 2, 1993, for the grant of service 
connection for PTSD is granted.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

